                                                                                                 E-FILED
                                                                     Wednesday, 14 July, 2021 02:22:52 PM
                                                                            Clerk, U.S. District Court, ILCD

                          IN THE UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                  SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                        Plaintiff,                    )
       v.                                             )      Case No. 21-30029
                                                      )
DAVID PAGE,                                           )
                                                      )
                        Defendant.                    )

                              AGREED MOTION TO CONTINUE

       Defendant DAVID PAGE, by and through her attorney, August M. Appleton,

and for her Agreed Motion to Continue, states as follows:

       1.        This case is currently set before the court for a Pre-Trial on July 16, 2021

and Trial date of August 3, 2021.

       2.        The undersigned has conferred with Assistant United States Attorney

Matthew Weir, who indicated that the Government has no objection to this motion seeking

a 30-60 day continuance.

       3.        This request is made in the interest of fairness and justice and not for the

purpose of any unreasonable or undue delay; and Defendant will not be prejudiced by

further delay.

       4.        Defendant requires additional time to review discovery and confer

with counsel.

       WHEREFORE, the Defendant David Page respectfully requests this Honorable

Court continue the previously set Pre-Trial and Trial dates for approximately 30-60 days

and grant any other such and further relief as this Court deems reasonable and just.

                  .

                                             Page 1 of 2
                                                     Respectfully submitted,

                                             By____/s/ August Appleton__________________
                                                   August M. Appleton
                                                   Stratton, Moran, Reichert, Sronce
                                                   and Appleton
                                                   725 South Fourth Street
                                                   Springfield, IL 62703
                                                   (217) 528-2183
                                                     appletonlawillinois@gmail.com




                                CERTIFICATE OF SERVICE

        I hereby certify that on July 14, 2021, I electronically filed the foregoing with the Clerk
of the Court using the Odyssey File and Serve System, which will send notification of such filing
to the following:

               matthew.weir@usdoj.gov

               diana.cowan@usdoj.gov


                                             _/s/ August Appleton_______________________
                                             August M. Appleton
                                             Attorney for the Defendant Shane Ridder
                                             Stratton, Moran, Reichert, Sronce
                                             and Appleton
                                             725 South Fourth Street
                                             Springfield, IL 62703
                                             (217) 528-2183
                                             appletonlawillinois@gmail.com




                                           Page 2 of 2
